            Case 1:20-cv-10685-ADB Document 95 Filed 05/12/20 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                            DISTRICT OF MASSACHUSETTS

PEDRO WABIBI AUGUSTO, et al.               )
                                           )
       Petitioners,                        )
                                           )
       v.                                  )      Civil Action No. 20-10685-ADB
                                           )
ANTONE MONIZ,                              )
                                           )
       Respondent.                         )

                      RESPONDENT’S RESPONSE TO COURT ORDER

       Respondent Antone Moniz (“Respondent”), Superintendent of the Plymouth County

Correctional Facility (“PCCF”), by and through his attorney, Andrew E. Lelling, United States

Attorney for the District of Massachusetts, respectfully submits the following information in

response to the Court’s Order, dated May 6, 2020. See Doc. # 86 (“Respondent is hereby ordered

to notify the Court when a petitioner in this matter is removed, transferred, or released from

Plymouth.”).

       On May 11, 2020, Petitioner Freddy Vallejos Rivera was released from PCCF and is no

longer in ICE custody.

                                                  Respectfully submitted,

                                                  ANTONE MONIZ
                                                  Superintendent of the Plymouth
                                                  County Correctional Facility

                                                  By his attorneys,

                                                  ANDREW E. LELLING,
                                                  United States Attorney

                                           By:    /s/ Jason C. Weida
        Case 1:20-cv-10685-ADB Document 95 Filed 05/12/20 Page 2 of 2



                                         Jason C. Weida
                                         Assistant U.S. Attorney
                                         United States Attorney’s Office
                                         1 Courthouse Way, Suite 9200
                                         Boston, Massachusetts 02210
                                         (617) 748-3180
Dated: May 12, 2020                      Jason.Weida@usdoj.gov
